United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-3147SD
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Victoria M. Bobtail Bear,                *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: February 9, 1998
                                Filed: February 20, 1998
                                 _____________

Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
                           _____________

PER CURIAM.

       Victoria M. Bobtail Bear appeals her assault-related conviction and sentence.
On appeal, Bobtail Bear contends the district court improperly admitted evidence that
she tried to bribe an eyewitness. Bobtail Bear also contends the evidence was
insufficient to support the jury's verdict. Finally, Bobtail Bear challenges her sentence
because the district court imposed an obstruction of justice enhancement and refused
to grant a downward departure. A review of the record shows that Bobtail Bear's
claims are without merit. There was sufficient evidence to support the jury's verdict,


      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
and the district court did not abuse its discretion in admitting evidence or commit error
in its sentencing determinations. We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-